DETAILED ACTION	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16, 21, and 26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schulze (US Pat No. 5,599,350).
Claims 16, 21, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Twomey (US Pat Pub 2013/0060250) in view of Strobl (US Pat Pub 2013/0131651), Collings, and Weller.
Regarding claim 16, Schulze discloses (Figures 1-7) an apparatus (10) for treating tissue, comprising: a tubular member (elements 16 and 17 form a tube) including: an opening (43) extending longitudinally along a first side of the tubular member, a curved first side portion (16) 
Regarding claim 21, Schulze further discloses that the protrusion (22) includes at least one sharp edge (25, 26) configured to cut tissue, and wherein the first side portion (16) includes a first concave surface facing the second side portion (17), and wherein the second side portion (17) includes a second concave surface facing the first side portion (16), (Col. 3, line 13 – Col. 4, line 18).
Regarding claim 26, Schulze discloses that the protrusion (22) is fixedly coupled to the detachable first engaging surface (47), (Col. 3, line 13 – Col. 4, line 18: the protrusion 22 is always coupled to the first engaging surface 47 during use).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1 – 5, 8 – 9, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Schulze in view of Allen, (US Pat Pub 2013/0304059).
Regarding claim 1, Schulze discloses (Figures 1-7) an apparatus (10) for treating tissue, comprising: a tube (elements 16 and 17 form a tube) including: a slot (43) extending longitudinally along a first side of the tube, a first jaw member (16) on a first side of the slot (43), and a second jaw member (17) on a second side of the slot (43); and a shaft (15) coupled to the tube along a second side of the tube, wherein the first jaw member (16) is movably coupled to the shaft (15), such that the first jaw member (16) is movable toward the second jaw member (17) to converge tissue within the slot (43) and cut the tissue within the slot (43); wherein the shaft (15) extends to the distal end of the first jaw member (16) and the distal end of the second jaw member (17) in the case that the shaft (15) is translated to the distal end of the two jaw members for closure; wherein the tube transitions between an extended configuration (in the case that the shaft 15 is translated to the proximal end of the two jaw 
Schulze further discloses that the shaft (15) is extendable in a proximal direction along a central longitudinal axis of the tube to open and close the jaws (Col. 3, line 13 – Col. 4, line 18), but fails to disclose that the tube is extendable in a proximal or distal direction along a central longitudinal axis of the tube, wherein the tube is movable between the extended configuration and the contracted configuration. However, Allen teaches an apparatus for treating tissue, wherein an end effector (174) is extendable in a proximal or distal direction along a central longitudinal axis of the end effector (174) to open and close jaws (180, 182). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schulze such that the tube (which is the end effector in this case), rather than the shaft, is extendable in a proximal or distal direction along a central longitudinal axis of the tube to open and close the jaws, as taught by Allen, because advancing/retracting the shaft to open/close the jaws and advancing/retracting the tube (end effector) to open/close the jaws are two possible design options that are obvious variants of each other. Therefore, choosing one of the two obvious variants involves only routine skill in the art. Furthermore, since the tube would be extendable in a proximal or distal direction along a central longitudinal axis of the tube in the modified device, the tube would also be movable between the extended configuration and the contracted configuration.
Regarding claim 2, Schulze further discloses that the first jaw member (16) includes a first engaging surface (18) defining the first side of the slot (43), and the second jaw member (17) includes a second engaging surface (19) defining the second side of the slot (43), (Col. 3, line 13 – Col. 4, line 18).
Regarding claim 3, Schulze further discloses Attorney Docket No.: 06530-0767-01000a first strip (47) coupled to the first jaw member (16), the first strip (47) including a first engaging surface (18) defining the first side of the slot (43); and a second strip (48) coupled to the second jaw member (17), the second strip (48) including a second engaging surface (19) defining the second side of the slot (43), (Col. 3, line 13 – Col. 4, line 18).
Regarding claim 4, Schulze further discloses that the first strip (47) is detachable from the first jaw member (16), and the second strip (48) is detachable from the second jaw member (17), (Col. 3, line 13 – Col. 4, line 18: the strips 47/48 are separate elements from the jaw members 16/17 so they are detachable during the manufacturing process; the strips are also permanently detachable from the respective jaw members after the manufacturing process).
Regarding claim 5, Schulze further discloses that the first strip (47) includes a protrusion (22) protruding from the first engaging surface (18), wherein the protrusion (22) includes at least one sharp edge (25, 26) configured to cut tissue, and wherein the second strip (48) includes a recess (43) shaped and sized to receive the protrusion (22), (Col. 3, line 13 – Col. 4, line 18).
Regarding claim 8, Schulze further discloses that a length of the protrusion (22) is equal to a length of the first strip (47), and a length of the recess (43) is equal to a length of the second strip (48), (Col. 3, line 13 – Col. 4, line 18). 
Regarding claim 9, Schulze further discloses that the length of the first strip (47) is equal to a length of the first jaw member (16), the length of the second strip (48) is equal to a length of the second jaw member (17), the first jaw member (16) is curved down towards the second jaw member (17), and the second jaw member (17) is curved up towards the first jaw member (16), (Col. 3, line 13 – Col. 4, line 18). 
Regarding claim 12, Schulze further discloses that at least one of the first jaw member (16) and the second jaw member (17) includes an electrode (33, 34), (Col. 3, line 13 – Col. 4, line 18).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Schulze/Allen, and further in view of Ortiz (US Pat No. 7779845 B2).
Regarding claim 11, Schulze/Allen discloses the apparatus of claim 1, but does not disclose wherein the tube is deflectable from a straight configuration to a curved configuration.  
However, Ortiz discloses an elongate tube is deflectable from a straight configuration (Fig6) to a curved configuration (Fig 7).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the configuration of the tube as disclosed by Ortiz with the tube of Schulze/Allen. Such a combination is advantageous because it is easier to insert the device into the body lumen in a straight configuration while the curved configuration allows for additional accessibility to reach tissue that are hard to reach with a straight tube. In addition, having one tube that can be deflectable from straight configuration to a curved configuration .
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Schulze/Allen, as applied to claims 1-3 and 12, and further in view of Saadat (US Pat No. 7361180 B2) and Shelton (US Pat. Pub. No. 2008/0029574 A1).
Regarding claim 13, Schulze/Allen discloses the apparatus of claim 1, further including a base coupled to the shaft, and a tissue contacting element that is configured to move radially outward from the shaft during deployment (Schulze; Col. 3, line 13 – Col. 4, line 18), but as modified does not disclose wherein the grasping assembly includes a base coupled to the shaft, a grasping element and a strand extending between the base and the grasping element, and the grasping element is configured for deployment via pressurized gas from the base through the slot, wherein the grasping element is configured to move radially outward from the shaft during deployment.
However, Saadat discloses in an analogous device (Fig 2B, 14), further including at least one grasping element, wherein the grasping element includes a base (12), a grasping element (30), and a strand extending between the base and the grasping element, and the grasping element is configured for deployment from the base through the slot. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the grasping assembly as disclosed by Saadat with the apparatus with a base coupled to the shaft and a tissue contacting element that is configured to move radially outward from the shaft during deployment as disclosed by Schulze/Allen. Such a 
Shelton discloses a surgical cutting device that is configured for deployment via pressurized gas (Par. 162 Continued application of pressurized gas to the first cylinder area 515 and the third cylinder area 532 causes the knife assembly 30 to be fully extended through the end effector 12).
	Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify a surgical cutting device that is configured for deployment via pressurized gas as disclosed by Shelton with the apparatus with the grasping element is configured for deployment from the base through the slot as disclosed by Twomey/Strobl/Saadat for the purpose of more precisely controlling the firing of the grasping element with a certain amount of force to ensure the effectiveness of the grasping element rather than manually controlling the grasping element.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Schulze/Allen, as applied to claims 1-3 and 12, and further in view of Bender (US Pat Pub. 2013/0178877 A1).
Regarding claim 14, Schulze/Allen discloses the apparatus of claim 1 but does not disclose further including at least one of a suction orifice, a nozzle configured to deploy magnetic paint, and a magnet on an interior surface of the tube.  
However, Bender discloses an apparatus further including a suction orifice on the interior surface of the elongate tube (See [0123] providing for the suction port on the interior surface of the instrument configured to hold the stomach tissue against the interior surface of the tube). 
.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Schulze/Allen, as applied to claims 1-3 and 12, and further in view of Errico (US Pat. No. 8574184 B2).
Regarding claim 15, Schulze/Allen discloses the apparatus of claim 1, wherein the first 
	However, Errico discloses a support member that is curved, rigid and extends radially- outward from a longitudinal axis (Fig. 3, ref char 110; central support ring 110).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify a support member that is curved, rigid and extends radially outward from a longitudinal axis as disclosed by Errico with the apparatus with jaw members that pivot around a shaft and that include a plurality of support members as disclosed by Schulze/Allen for the purpose of providing structural support to the jaw members during use.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Schulze/Allen, as applied to claim 16, and further in view of Saadat (US Pat No. 7361180 B2).
Regarding claim 18, Schulze/Allen discloses the apparatus of claim 16; wherein the detachable first engaging surface (47) is part of a first strip that is removably attached to a surface of the first side portion (16), and the detachable second engaging surface (48) is part of a second strip that is removably attached to a surface of the second side portion (17) but does not teach wherein the first strip is ferromagnetic, and the second strip comprises a material that is magnetically attracted by the first strip.
However, Sadaat discloses a locking mechanism with magnets comprising ferromagnetic materials on the end of the anchors (See [0261]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Saadat about the use of magnet as a locking mechanism with the apparatus of Schulze/Allen. Magnets are widely used in the art as a locking feature used in forceps, clamps, etc. Use of magnet in one strip and materials that are magnetically attracted on the second strip assists in compressing the jaws of the device along their length, assuring good contact with the tissue along the length of the jaws.
Claims 22 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Strobl (US Pat. Pub. 2013/0131651) in view of Hixson (US Pat. Pub. 2014/0249528 A1).
Regarding claim 22, Strobl teaches an apparatus for treating tissue (Fig 2, apparatus 40), comprising: a tube including (32): a slot extending longitudinally along a first side of the tube (gap between 44 and 42), a first jaw member on a first side of the slot including a first engaging surface (Fig 3, surface consisting elements 46 on first jaw member 42), and a second jaw 
However, Hixson discloses (Figures 3A-3B) an apparatus for treating tissue, wherein first and second jaw members (110, 120) are arcuate shaped (see [0100]). Therefore, it would be obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the first and second jaw members as taught by Strobl to have an arcuate shape as disclosed by Hixson for the purpose of facilitating manipulation of tissue and to providing better "line of sight" for accessing organs and large tissue structures (Hixon, see [0100]).
Regarding claim 24, Strobl/Hixson discloses the apparatus of claim 1, wherein the pivot axis of the first jaw is coaxial with a central longitudinal axis of the shaft (as shown in Figure 2 of Strobl). 
Regarding claim 25, Strobl/Hixson discloses the apparatus of claim 2, wherein the first engaging surface is parallel to the second engaging surface and remains parallel when the first .
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Strobl in view of Hixson, as applied to claim 22, and further in view of Vakharia (US Pat. No. 10,543,008 B2).
Regarding claim 23, Strobl/Hixson discloses the apparatus of claim 22, but does not disclose wherein a portion of the first jaw member is retractable within the shaft.  
	Vakharia discloses wherein a portion of an end effector is retractable within the shaft (Par. 129 the surgical instrument of FIGS. 37-38 may be implemented with a retractable…blade 1014. For example, the…blade 1014 may be retractable in a proximal direction such that it is partially or completely within the shaft 1004). 
Therefore, it would be obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the apparatus with first and second jaw members that pivot around a shaft as taught by Strobl/Hixson with a portion of an end effector that is retractable within a shaft as disclosed by Vakharia for the purpose increasing the range of motion of the end effector around the shaft during a procedure, which would facilitate placement of the end effector around tissue (Vakharia, Par. 129).
Response to Arguments
Applicant’s arguments filed 08/26/2020 have been fully considered.
Applicant’s arguments related to claims 1 and 16 are found to be persuasive. Therefore, the rejection of claim 1 is withdrawn. However, a new grounds of rejection is used in view of 
Regarding Applicant’s argument with respect to claim 22, Examiner respectfully disagrees. Applicant asserts that the combination of references fails to teach the limitation “wherein the first engaging surface and the second engaging surface remain parallel when the first arcuate jaw member moves towards the second arcuate jaw member”. However, Strobl teaches that the first and second engaging surfaces remain parallel to each other when the first arcuate jaw member moves completely toward the second arcuate member without any tissue between them, as seen in Figure 4. The claim does not require that the first and second engaging surfaces remain parallel to each other during the entire duration of the first arcuate jaw member moving toward the second arcuate jaw member, nor does it require that the engaging surfaces maintain this parallel configuration when tissue is between the two surfaces. Therefore, Examiner maintains that the combination of references teaches this limitation “wherein the first engaging surface and the second engaging surface remain parallel when the first arcuate jaw member moves towards the second arcuate jaw member”.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE PREMRAJ whose telephone number is (571)272-8013. The examiner can normally be reached Monday - Friday: 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.C.P./Examiner, Art Unit 3794